

Exhibit 10.3


tronc, Inc.
2014 Omnibus Incentive Plan
(Amended and restated effective as of June 2, 2016
and further restated for the corporate name change effective as of June 17,
2016)
1.Purpose. The purpose of the tronc, Inc. 2014 Omnibus Incentive Plan is to
provide a means through which the Company and its Affiliates may attract and
retain key personnel, including the services of experienced and knowledgeable
non-executive directors, and to provide a means whereby directors, officers,
employees, consultants, and advisors (and prospective directors, officers,
employees, consultants, and advisors) of the Company and its Affiliates can
acquire and maintain an equity interest in the Company, or be paid incentive
compensation, including but not limited to incentive compensation measured by
reference to the value of Common Stock or the results of operations of the
Company, thereby strengthening their commitment to the welfare of the Company
and its Affiliates and aligning their interests with those of the Company’s
shareholders.
2.Definitions. The following definitions shall be applicable throughout the
Plan.
“Adjusted EBITDA” has the meaning given such term in Section 12(d).
“Affiliate” means (i) any person or entity that, directly or indirectly,
controls, is controlled by, or is under common control with the Company or (ii)
to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract, or otherwise.
“Alternative Award” has the meaning given in Section 15(a).
“Applicable Law” means the requirements relating to the administration of stock
option, restricted stock, restricted stock unit and other equity-based
compensation plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
“ASC 718” has the meaning given such term in Section 14.
“Award” means, individually or collectively, an Option, a Stock Appreciation
Right, Restricted Stock, a Restricted Stock Unit, Performance Share, Performance
Unit, Dividend Equivalent, Cash Award or Other Stock-Based Award granted under
the Plan including an Award combining two or more types of Awards into a single
grant.
“Award Agreement” means either (i) a written agreement entered into by the
Company or an Affiliate and a Participant setting forth the terms and conditions
applicable to Awards granted under the Plan, or (ii) a written statement issued
by the Company or an Affiliate







--------------------------------------------------------------------------------




to a Participant describing the terms and provisions of such Award. In either
case, such writing may take electronic form.
“Beneficial Owner” (including, with correlative meaning, the term “Beneficial
Ownership”) has the meaning set forth in Rule 13d-3 promulgated under Section 13
of the Exchange Act.
“Board” means the board of directors of the Company.
“Cash Award” means an Award granted under Section 12, the value of which is
denominated in cash as determined by the Committee and which is not any other
form of Award described in the Plan.
“Cause” means, in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) circumstances providing the Company or an
Affiliate the ability to terminate a Participant’s employment or service with
“cause,” as defined in any employment, consulting, change in control, severance,
or any other agreement between the Participant and the Company or an Affiliate
in effect at the time of such termination or (ii) in the absence of any such
employment, consulting, change in control, severance, or other agreement (or the
absence of any definition of “cause” or term of similar meaning therein), (A)
the Participant’s failure to follow the lawful instructions of the Board or the
Participant’s direct superiors, in each case other than as a result of the
Participant’s incapacity due to physical or mental illness or injury, which
failure has resulted in, or could reasonably be expected to result in, harm
(whether financial, reputational, or otherwise) to the Company or an Affiliate,
(B) the Participant’s engaging in conduct harmful (whether financially,
reputationally, or otherwise) to the Company or an Affiliate, (C) the
Participant’s conviction of, or plea of guilty or no contest to, a felony or any
crime involving as a material element fraud or dishonesty, (D) the willful
misconduct or gross neglect of the Participant that has resulted in or could
reasonably be expected to result in harm (whether financial, reputational, or
otherwise) to the Company or an Affiliate, (E) the willful violation by the
Participant of the written policies of the Company or any of its Affiliates that
has resulted in, or could reasonably be expected to result in, harm (whether
financial, reputational, or otherwise) to the Company or an Affiliate, (F) the
Participant’s fraud or misappropriation, embezzlement, or misuse of funds or
property belonging to the Company (other than good faith expense account
disputes), (G) the Participant’s act of personal dishonesty involving personal
profit in connection with the Participant’s employment or service with the
Company or an Affiliate, (H) the Participant’s material breach of any Award
Agreement, employment, consulting or severance agreement or noncompetition,
nonsolicitation or nondisclosure agreement to which the Participant is a party
or is bound, or (I) the willful breach by the Participant of fiduciary duty owed
to the Company or an Affiliate; provided, however, that the Participant shall be
provided a 10-day period to cure any of the events or occurrences described in
the immediately preceding clause (A) hereof to the extent capable of cure during
such 10-day period. Any determination of whether Cause exists shall be made by
the Committee in its sole discretion.
“Change in Control” shall, in the case of a particular Award, unless the
applicable Award Agreement (or any employment, consulting, change in control,
severance, or other


2



--------------------------------------------------------------------------------




agreement between a Participant and the Company or an Affiliate) states
otherwise or contains a different definition of “Change in Control,” be deemed
to occur upon the first to occur of any of the following events after the
Distribution Date:
(i) the acquisition, through a transaction or series of transactions (other than
through a public offering of the Common Stock under the Securities Act or
similar law or regulation governing the offering and sale of securities in a
jurisdiction other than the United States), by any Person of Beneficial
Ownership of more than 35 % (on a fully diluted basis) of either (A) the
then-outstanding shares of common stock of the Company taking into account as
outstanding for this purpose such Common Stock issuable upon the exercise of
options or warrants, the conversion of convertible stock or debt, and the
exercise of any similar right to acquire such Common Stock (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”);
(ii) the date upon which individuals who, during any consecutive 24-month
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any person becoming a
director subsequent to the date hereof whose election or nomination for election
was approved by a vote of at least two thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for director, without
written objection to such nomination) shall be deemed an Incumbent Director;
provided further, however, that no individual initially elected or nominated as
a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed an Incumbent Director;
(iii)  a complete dissolution or liquidation of the Company; or
(iv) the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), that in each case requires the approval of the Company’s stockholders
(whether for such Business Combination or Sale or the issuance of securities in
such Business Combination or Sale), unless immediately following such Business
Combination or Sale, (A) 50% or more of the total voting power of (x) the entity
resulting from such Business Combination or the entity that has acquired all or
substantially all of the business or assets of the Company in a Sale (in either
case, the “Surviving Company”), or (y) if a Sale, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of sufficient voting
securities eligible to elect a majority of the board of directors (or the
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted


3



--------------------------------------------------------------------------------




or exchanged pursuant to such Business Combination or Sale), (B) no Person is or
becomes the beneficial owner, directly or indirectly, of more than 50% of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Surviving Company (if a Business Combination) or the Parent Company (if a Sale),
and (C) at least a majority of the members of the board of directors (or the
analogous governing body) of the of the Surviving Company (if a Business
Combination) or the Parent Company (if a Sale) following the consummation of the
Business Combination or Sale were Board members at the time of the Board’s
approval of the execution of the definitive agreement providing for such
Business Combination or Sale;
In addition, notwithstanding the foregoing, a “Change in Control” shall not be
deemed to occur if the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code or as a result of any
restructuring that occurs as a result of any such proceeding.
“Change in Control Price” means the price per share of Common Stock offered in
conjunction with any transaction resulting in a Change in Control. If any part
of the offered price is payable other than in cash, or if more than one price
per share of Common Stock is paid in conjunction with such transaction, the
Change in Control Price shall be determined in good faith by the Committee as
constituted immediately prior to the Change in Control.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference in the Plan to any section of the Code
shall be deemed to include any regulations and other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations, or guidance.
“Committee” means the Compensation Committee of the Board or such other
committee, if any, as be appointed or designated by the Board to administer all
or any portion of the Plan under Section 4(a). Notwithstanding the foregoing, at
any time prior to the time at which a class of the capital stock of the Company
is registered under Section 12 of the Act, the Committee shall mean the
Compensation Committee of the Board of Directors of the Company.
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
“Company” means tronc, Inc. (formerly known as Tribune Publishing Company), a
Delaware corporation, and any successor thereto.
“Data” has the meaning given such term in Section 17(e).
“Date of Grant” means the date on which the granting of an Award is authorized
or such other date as may be specified in such authorization or, if there is no
such date, the date indicated on the applicable Award Agreement.


4



--------------------------------------------------------------------------------




“Designated Foreign Subsidiary” means an Affiliate organized under the laws of
any jurisdiction or country other than the United States of America that may be
designated by the Board or the Committee from time to time.
“Disability” means, in the case of a particular Award, unless the applicable
Award Agreement states otherwise, (i) circumstances providing the Company or an
Affiliate the ability to terminate a Participant’s employment or service on
account of “disability,” as defined in any employment, consulting, change in
control, severance, or any other agreement between the Participant and the
Company or an Affiliate in effect at the time of such termination or (ii) in the
absence of any such employment, consulting, change in control, severance, or
other agreement (or the absence of any definition of “disability” or term of
similar meaning therein), a Participant’s total disability meeting any of the
following criteria and (to the extent required by Section 409A of the Code)
determined in a manner consistent with Section 409A of the Code:  (A) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; (B) the Participant is determined to be totally disabled by the
Social Security Administration, or (C) the Participant is determined to be
disabled in accordance with a disability insurance program maintained by the
Company.
“Distribution Date” has the meaning given in the Separation Agreement.
“EBITDA” has the meaning given in Section 12(d).
“Effective Date” has the meaning given in Section 3.
“Eligible Person” means any (i) individual employed by the Company or an
Affiliate who satisfies all of the requirements of Section 6; provided, however,
that no such employee covered by a collective bargaining agreement shall be an
Eligible Person unless such eligibility is set forth in such collective
bargaining agreement or in an agreement or instrument relating thereto, (ii)
director or officer of the Company or an Affiliate, (iii) consultant or advisor
to the Company or an Affiliate who may be offered securities registrable on Form
S-8 under the Securities Act, and (iv) any prospective employee, director,
officer, consultant, or advisor who has accepted an offer of employment or
consultancy from the Company or its Affiliates (and would satisfy the provisions
of clauses (i) through (iii) above once he or she begins employment with or
providing services to the Company or its Affiliates); provided that no such
prospective service provider may receive payment under or exercise any right
relating to an Award hereunder until such person has commenced services with the
Company or its Affiliates. Notwithstanding the foregoing, (x) Incentive Stock
Options may only be granted to those individuals who satisfy clause (i) above,
and (y) with respect to any Award that is (A) an Incentive Stock Option or (B)
is intended to qualify as a “stock right” that does not provide for a “deferral
of compensation” within the meaning of Section 409A of the Code, the term
Affiliate as used in this definition of Eligible Person shall include only those
corporations or other entities in the unbroken chain of corporations or other
entities beginning with the Company where each of the corporations in the
unbroken chain other than the last corporation owns stock possessing at least
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.


5



--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations, and
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations, or guidance.
“Exercise Price” has the meaning given such term in Section 8.
“Fair Market Value” means, on a given date with respect to a share of Common
Stock,
(i) if the Common Stock is listed on a national securities exchange, the closing
sales price of the Common Stock reported on the primary exchange on which the
Common Stock is listed and traded on such date, or if there is no such sale on
that date, then on the last preceding date on which such a sale was reported,
(ii) if the Common Stock is not listed on any national securities exchange but
is quoted in an inter-dealer quotation system on a last sale basis, the average
between the closing bid price and ask price reported on such date, or if there
is no such sale on that date, then on the last preceding date on which a sale
was reported, or
(iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, or if the
Committee determines in its sole discretion that the shares of Common Stock are
too thinly traded for Fair Market Value to be determined pursuant to clause (i)
or (ii), the amount determined by the Committee in good faith (and, with respect
to setting the Exercise Price or Strike Price of an Option or SAR, respectively,
that is intended to qualify as a “stock right” that does not provide for a
“deferral of compensation” within the meaning of Section 409A of the Code, in a
manner consistent with Section 409A of the Code) to be the fair market value of
the Common Stock.
“Immediate Family Members” shall have the meaning set forth in
Section 17 (a) (ii).
“Incentive Stock Option” means an Option which qualifies under Section 422 of
the Code and is expressly designated as an Incentive Stock Option in the Award
Agreement.
“Indemnifiable Person” shall have the meaning set forth in Section 4(f).
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
“Option” means an option to purchase a share of Common Stock granted under
Section 8. The term “Option” includes both an Incentive Stock Option and a
Non-Qualified Stock Option.
“Option Period” has the meaning given such term in Section 8(d).


6



--------------------------------------------------------------------------------




“Other Stock-Based Award” means an Award granted pursuant to Section 13.
“Participant” means an Eligible Person who has been granted an Award under the
Plan or, if applicable, such other person or entity that holds an Award granted
hereunder as a Permitted Transferee. A person shall not cease to be a
Participant in the case of (a) any leave of absence approved by the Company or
(b) transfers between locations of the Company or between the Company, any of
its Affiliates, or any successor to the foregoing; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed three (3) months,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company or an Affiliate is not so guaranteed, the employment relationship shall
be deemed to have terminated on the first day immediately following such three
(3) month period, and such Incentive Stock Option held by the Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Non-Qualified Stock Option on the first day immediately following
a three (3) month period from the date the employment relationship is deemed
terminated.
“Performance Award” means Performance Shares, Performance Units and all other
Awards, including Cash Awards, that vest (in whole or in part) upon the
achievement of specified Performance Goals.
“Performance Cycle” means the period of time selected by the Committee during
which performance is measured for the purpose of determining the extent to which
a Performance Award has been earned or vested.
“Performance Goals” means the objectives established by the Committee for a
Performance Cycle pursuant to Section 12 for the purpose of determining the
extent to which a Performance Award has been earned or vested.
“Performance Share” means an Award of a share of Common Stock granted pursuant
to Section 12 that is subject to the achievement, in whole or in part, of
applicable Performance Goals and any other specified restrictions.
“Performance Unit” means an unfunded and unsecured promise granted pursuant to
Section 12 to deliver a share of Common Stock, cash, other securities, or other
property, subject to the achievement, in whole or in part, of applicable
Performance Goals and any other specified restrictions.
“Permitted Transferee” has the meaning given in Section 17(a)(ii).
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) any employee
benefit plan of the Company or any of its Affiliates or any related trust,
trustee, or other fiduciary holding securities thereunder, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of Common Stock
of the Company.


7



--------------------------------------------------------------------------------




“Plan” means this tronc, Inc. 2014 Omnibus Incentive Plan, as amended from time
to time.
“Released Unit” shall have the meaning assigned to it in Section 11(c)(ii).
“Restricted Period” means the period of time determined by the Committee during
which Restricted Stock or any Restricted Stock Units or a portion thereof is
subject to forfeiture and/or restrictions. Unless the Committee shall establish
a different period, the Restricted Period for any applicable Award shall begin
on the date of grant and end on the vesting date applicable to such Award (or a
stated portion of such Award).
“Restricted Stock” means an Award of shares of Common Stock granted pursuant to
Section 10 that is subject to certain specified restrictions (including, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services and restrictions on transferability for a specified
period of time).
“Restricted Stock Unit” means an unfunded and unsecured promise granted pursuant
to Section 10 to deliver a share of Common Stock, cash, other securities, or
other property, subject to certain restrictions (including, without limitation,
a requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time).
“SAR Period” has the meaning given such term in Section 9(c)(i).
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto. Reference in the Plan to any section of (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations, and other
interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations, or guidance.
“Separation Agreement” means that certain Separation and Distribution Agreement,
dated as of August 3, 2014, between Tribune Company and the Company.
“Stock Appreciation Right” or “SAR” means an Award granted pursuant to Section 9
of the right to receive a payment from the Company in cash and/or shares of
Common Stock equal to the product of (i) the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over the Strike Price,
multiplied by (ii) a stated number of shares of Common Stock.
“Strike Price” has the meaning given such term in Section 9(b).
“Substitute Award” has the meaning given such term in Section 5(e).
“Sub-Plans” has the meaning given such term in Section 4(d).
3.Effective Date; Duration. The effective date of the Plan is the date it was
adopted by the Company’s Board of Directors and the Tribune Company, as the
Company’s then sole


8



--------------------------------------------------------------------------------




shareholder (the “Effective Date”). The expiration date of the Plan, on and
after which date no Awards may be granted hereunder, shall be the tenth
anniversary of the Effective Date; provided, however, that such expiration shall
not affect Awards then outstanding, and the terms and conditions of the Plan
shall continue to apply to such Awards. Following the Effective Date, the Plan
shall be approved by a majority of the votes cast at a duly constituted meeting
of the shareholders of the Company or by a duly effective written consent of the
shareholders in lieu thereof.
4.Administration.
(a)General. The Plan shall be administered by the Committee. To the extent
required to comply with the provisions of Rule 16b-3 promulgated under the
Exchange Act (if the Board is not acting as the Committee under the Plan) or
necessary to obtain the exception for performance-based compensation under
Section 162(m) of the Code, as applicable, it is intended that each member of
the Committee shall, at the time he or she takes any action with respect to an
Award under the Plan, be (i) a “non‑employee director” within the meaning of
Rule 16b‑3 under the Exchange Act and (ii) an “outside director” within the
meaning of Section 162(m) of the Code and (iii) an “independent director” under
the rules of the NYSE or any other securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, or a person meeting any
similar requirement under any successor rule or regulation. However, the fact
that a Committee member shall fail to satisfy any such requirement shall not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan. A majority of the members of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present or acts approved in writing by a majority of the Committee
shall be deemed the acts of the Committee.
(b)Authority of the Committee. Subject to the provisions of the Plan and
Applicable Law, the Committee shall have sole and plenary authority, in addition
to other express powers and authorizations conferred on the Committee by the
Plan and Award Agreement, to:
(i)designate Participants;
(ii)    determine the type or types of Awards to be granted to a Participant;
(iii)    determine the number of shares of Common Stock to be covered by, or
with respect to which payments, rights, or other matters are to be calculated in
connection with, Awards;
(iv)    determine the terms and conditions of any Award;
(v)    determine whether, to what extent, and under what circumstances Awards
may be settled or exercised in cash, shares of Common Stock, other securities,
other Awards, or other property, or canceled, forfeited, or suspended, and the
method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended;


9



--------------------------------------------------------------------------------




(vi)    determine whether, to what extent, and under what circumstances the
delivery of cash, Common Stock, other securities, other Awards or other property
and other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant or of the Committee;
(vii)    determine all matters and questions related to the termination of
employment or service of a Participant with respect to any Award granted to him
under the Plan, including, but not limited to, all questions of whether a
termination of employment or service of a particular Participant resulted from
discharge for Cause;
(viii)    approve forms of Award Agreements for use under the Plan, which need
not be identical for each Participant;
(ix)    interpret, administer, reconcile any inconsistency in, correct any
defect in, and supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan;
(x)    establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan;
(xi)    accelerate the vesting of Awards only if related to a Change in Control
in accordance with the provisions of Section 15 or the death or Disability of a
Participant; and
(xii)    make any other determination and take any other action other than the
acceleration of the vesting of Awards that the Committee deems necessary or
desirable for the administration of the Plan.
Notwithstanding the foregoing, without the express approval of shareholders (or
as may otherwise be expressly permitted in the context of a corporate
transaction within the meaning of Section 424 of the Code or pursuant to the
authority granted under Section 14 or Section 15), the Committee may not cancel
any outstanding Option or SAR and replace it with a new Option or SAR (with a
lower Exercise Price or Strike Price, as the case may be) or other Award or cash
in a manner that would either (A) be reportable on the Company’s proxy statement
as an Option that has been “repriced” (as such term is used in Item 402 of
Regulation S-K promulgated under the Exchange Act) or (B) result in any
“repricing” for financial statement reporting purposes (or otherwise cause the
Award to fail to qualify for equity accounting treatment), and the Committee may
not take any other action that is considered a “repricing” for purposes of the
shareholder approval rules and regulations of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, if
any.


(c)    Allocation and Delegation of Duties. Except to the extent prohibited by
Applicable Law or the applicable rules and regulations of the securities
exchange or inter-dealer quotation system on which the Common Stock is listed or
quoted, if any, the Committee may allocate all or any portion of its
responsibilities and powers to any one or more of its members and, other than
with respect to Awards to officers or directors of the Company subject to the
reporting requirements of Section 16(a) of the Exchange Act, may delegate all or
any part of its


10



--------------------------------------------------------------------------------




responsibilities and powers to any person or persons selected by it, including
the authority to act on behalf of the Committee with respect to any matter,
right, obligation, or election that is the responsibility of or that is
allocated to the Committee.
(d)    Participants Based Outside the United States. The Committee shall have
the authority to amend the Plan (including by the adoption of appendices or
separate sub-plans (“Sub-Plans”) that permit offerings of grants to employees of
certain Designated Foreign Subsidiaries) and the terms and conditions relating
to an Award to the extent necessary to permit participation in the Plan by
Eligible Persons who are located outside of the United States on terms and
conditions comparable to those afforded to Eligible Persons located within the
United States; provided, however, that such offerings shall comply with local
laws applicable to offerings in such foreign jurisdictions and no such action
shall be taken without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan or any such
Sub-Plan. The Sub-Plans shall be operated and administered separately and
independently from the Plan, but shares of Common Stock subject to awards
granted under the Sub-Plans shall be counted against the total number of shares
of Common Stock authorized to be issued under Section 5 of the Plan.
(e)    Binding Nature of Committee Determinations. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award or any documents
evidencing Awards granted pursuant to the Plan shall be within the sole
discretion of the Committee, may be made at any time, and shall be final,
conclusive, and binding upon all persons or entities, including, without
limitation, the Company, each Affiliate, each Participant, each holder or
beneficiary of any Award, and each shareholder of the Company.
(f)    No Liability of Committee Members and Delegates. No member of the Board
or the Committee or any employee or agent of the Company (each such person, an
“Indemnifiable Person”) shall be liable for any act, omission, interpretation,
construction or determination made with respect to the Plan or any Award
hereunder (unless constituting fraud or a willful criminal act or omission).
Each Indemnifiable Person shall be indemnified and held harmless by the Company
against and from all losses, costs, liabilities, and expenses (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnifiable
Person in connection with or resulting from any claim, action, suit, or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken or determination made under the Plan or any Award Agreement and against
and from any and all amounts paid by such Indemnifiable Person with the
Company’s approval (not to be unreasonably withheld) in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit, or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if the amount of any such advance
exceeds such Indemnifiable Person’s actual expenses or if it shall ultimately be
determined as provided below that the Indemnifiable Person is not entitled to be
indemnified); provided, however, that the Company shall have the right, at its
own expense, to assume and defend any such action, suit, or


11



--------------------------------------------------------------------------------




proceeding, and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts or omissions or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by
Applicable Law or by the Company’s Certificate of Incorporation or Bylaws. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled as a matter of law or under the Company’s Certificate of
Incorporation or Bylaws, an individual indemnification agreement or contract, or
otherwise, or any other power that the Company may have to indemnify or hold
harmless such Indemnifiable Persons.
(g)    Residual Board Authority. Notwithstanding anything to the contrary
contained in the Plan, the Board may, in its sole discretion, at any time and
from time to time, grant Awards and administer the Plan with respect to such
Awards. Any such actions by the Board shall be subject to the applicable rules
and regulations of the securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, if any. In any such case, the Board
shall have all the authority granted to the Committee or to any other Person
under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    General. The Committee may, from time to time, grant one or more Awards
to one or more Eligible Persons.
(b)    Shares Available for Delivery. Subject to Section 14 and Section 5(e),
the aggregate number of shares of Common Stock that may be issued under the Plan
is 5,342,361, all of which may be issued in the form of Incentive Stock Options
under the Plan. For the avoidance of doubt, each share of Common Stock
underlying and issued in settlement of an Award hereunder shall reduce the share
reserve by one share.
(c)    Share Counting Rules. Shares of Common Stock shall be deemed to have been
used in settlement of Awards whether or not they are actually delivered;
provided, however, that if the Fair Market Value equivalent of such shares is
paid in cash, such shares shall again become available for other Awards under
the Plan. In addition, shares of Common Stock issued upon exercise, vesting, or
settlement of an Award, or shares of Common Stock owned by a Participant, in
either case that are surrendered or tendered to the Company (either directly or
by means of attestation) in payment of the Exercise Price or Strike Price of an
Award or any taxes required to be withheld in respect of an Award, in each case
in accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered shares shall again become available for
other Awards under the Plan. In accordance with (and without limitation upon)
the preceding sentence, if and to the extent that an Award under the Plan
expires, terminates, or is canceled or forfeited for any reason whatsoever,
including if shares are not issued on the settlement of Awards, without the
Participant’s having received any benefit therefrom, the shares covered by such
Award shall again become available for other Awards


12



--------------------------------------------------------------------------------




under the Plan. For purposes of the foregoing sentence, a Participant shall not
be deemed to have received any “benefit” (i) in the case of forfeited Restricted
Stock by reason of having enjoyed voting rights and dividend rights prior to the
date of forfeiture or (ii) in the case of an Award canceled by reason of a new
Award being granted in substitution therefor.
(d)    Source of Shares for Delivery. Shares of Common Stock delivered by the
Company in settlement of Awards may be authorized and unissued shares, shares
held in the treasury of the Company, shares purchased on the open market or by
private purchase, or a combination of the foregoing.
(e)    Substitute Awards. In connection with a corporate transaction (as defined
for purposes of Section 424 of the Code), the Committee is expressly authorized
to grant awards in replacement or substitution of awards in respect of the
equity of the Tribune Company or any entity directly or indirectly acquired by
the Company or with which the Company combines (“Substitute Awards”). Except to
the extent that any Substitute Awards are granted in replacement of awards in
respect of the equity of the Tribune Company, the number of shares of Common
Stock underlying any Substitute Awards shall not be counted against the
aggregate number of shares of Common Stock available for Awards under the Plan.
Subject to applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
delivery under the Plan.
(f)    Minimum Vesting Period. Notwithstanding anything to the contrary in the
Plan, the Committee may grant Awards without regard to the minimum one (1) year
vesting, Restricted Period or Performance Cycle requirements set forth in
Section 8(d), 9(c), 10(b), 12(a) or 13 (“Shorter Vesting Awards”) as determined
by the Committee and evidenced in an Award Agreement or amendment thereof
provided that the aggregate number of shares of Common Stock underlying all such
Shorter Vesting Awards under the Plan shall not exceed 5% of the number set
forth in Section 5(b) (including adjustments as set forth in Section 14).
6.    Eligibility. Participation shall be limited to Eligible Persons who have
entered into an Award Agreement or who have received written notification from
the Committee, or from a person designated by the Committee, that they have been
selected to participate in the Plan.
7.    Individual Award Limitations. Subject to Section 5(b) and Section 14, the
following individual Award limits shall apply to the extent Section 162(m) of
the Code is applicable to the Plan, and for those Awards intended to qualify as
performance-based compensation under Section 162(m) of the Code:
(a)    No Participant may be granted more than 950,000 Options, SARs or any
other Award based solely on the increase in value of the Common Stock from the
Date of Grant under the Plan in any calendar year;


13



--------------------------------------------------------------------------------




(b)    No Participant may be granted more than 950,000 Performance Shares,
Performance Units to be settled in Common Stock or Other Stock-Based Awards
under the Plan in any calendar year. The limit set forth herein states the
number of shares of Common Stock that may be issuable when measured upon
achievement of the performance objectives at targeted levels of performance, it
being understood that any such Awards that are subject to performance based
vesting criteria may provide that, for performance above such targeted levels,
up to twice such number of shares may be payable.
(c)    No Participant may be granted Performance Units to be settled in cash or
Cash Awards under the Plan in any calendar year with a value of more than U.S.
$10,000,000 (or the equivalent of such amount denominated by in the
Participant’s local currency).
8.    Options.
(a)    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Section 8 and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement.
(b)    Qualification of Incentive Stock Options. No Eligible Person may be
granted an Incentive Stock Option under the Plan if such Eligible Person, at the
time the Incentive Stock Option is granted, owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or any
then existing Affiliate of the Company or “parent corporation” (within the
meaning of Section 424(e) of the Code) unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code. Subject to
Section 16 of the Plan, any Incentive Stock Option granted under the Plan may be
modified by the Committee, without the consent of the Participant, even if such
modification would result in the disqualification of such Option as an
“incentive stock option” under Section 422 of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to qualify such Options as “incentive stock options” under
Section 422 of the Code.
(c)    Exercise Price. Except as otherwise provided by the Committee in the case
of a Substitute Award, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant). Any modification to the
Exercise Price of an outstanding Option shall be subject to the prohibition on
repricing set forth in Section 4(b).
(d)    Vesting and Expiration.
(i)    Options shall vest and become exercisable in such manner and on such date
or dates determined by the Committee and shall expire after such period, not to
exceed 10 years, as may be determined by the Committee (the “Option Period”);
provided, that, with respect to an Incentive Stock Option in the case of a
Participant owning (within the meaning of Section 424(d) of the Code), at the
time the Incentive Stock Option was granted, more than 10% of the total combined
voting power of all classes of stock of the Company or any Affiliate, no


14



--------------------------------------------------------------------------------




Incentive Stock Option may be exercised after the expiration of five (5) years
from the date the Incentive Stock Option was granted; provided, further, that if
the Option Period would expire at a time when trading in the shares of Common
Stock is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”) or otherwise prohibited by Applicable Law, the Option Period
shall be automatically extended until the 30th day following the expiration of
such prohibition but only to the extent that such extension would not violate
Section 409A of the Code. Except to the extent provided in Section 5(f), Options
shall have a vesting schedule of at least one (1) year.
(ii)    The aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code. To the extent that Incentive Stock Options are first exercisable by a
Participant in excess of such limitation, the excess shall be considered
Non-Qualified Stock Options.
(iii)    Notwithstanding anything to the contrary in the Plan, except as
otherwise provided in the applicable Award Agreement or any applicable
employment, consulting, change in control, severance, or other agreement between
a Participant and the Company or an Affiliate:
(A)    Upon termination of employment or service of the Participant to whom the
Option was granted by reason of such Participant’s death or Disability, all of
the Option shall fully vest and remain exercisable for one (1) year (or such
greater or lesser period of time as the Committee may specify) following
termination of employment or service, but not later than the expiration of the
Option Period.
(B)    Upon a termination of employment or service of the Participant to whom
the Option was granted for Cause, all of such Participant’s Options shall expire
at the time of such termination, whether or not then vested.
(C)    Upon termination of employment or service of the Participant to whom the
Option was granted for any reason other than due to death, Disability or for
Cause, the unvested portion of an Option shall expire upon termination of
employment, and the vested portion of such Option shall remain exercisable for
90 days (or such greater or less period of time as the Committee may specify)
following termination of employment or service, but not later than the
expiration of the Option Period.
(e)    Other Terms and Conditions. Except as specifically provided otherwise in
an Award Agreement, each Option granted under the Plan shall be subject to the
following terms and conditions:
(i)    Each Option or portion thereof that is exercisable shall be exercisable
for the full amount or for any part thereof.


15



--------------------------------------------------------------------------------




(ii)    Each share of Common Stock purchased through the exercise of an Option
shall be paid for in full at the time of the exercise or at such time as shall
otherwise be permitted under the exercise procedures approved by the Committee.
Each Option shall cease to be exercisable, as to any share, when the Participant
purchases the share or when the Option expires.
(iii)    Except to the extent provided in accordance with the exercise of the
Committee’s authority pursuant to Section 14, no Dividend Equivalents shall be
payable in respect of any Option.
(iv)    Subject to Section 17(a), an Option shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.
(f)    Method of Exercise and Form of Payment. No shares of Common Stock shall
be delivered pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor is received by the Company and the Participant has paid
to the Company an amount equal to all federal, state, local, and non-U.S. income
and employment taxes required to be withheld. An Option that has become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company or its designee (including a third-party administrator),
or telephonic instructions to the extent provided by the Committee, in
accordance with the terms of the applicable Award Agreement accompanied by
payment of the Exercise Price. The Exercise Price and all applicable required
withholding taxes shall be payable in any manner approved by the Committee in
writing in its sole discretion or provided in the applicable Award Agreement,
which may include, without limitation, (i) in cash, check, cash equivalent, or
shares of Common Stock valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company), or any combination
thereof; provided that such shares of Common Stock are not subject to any pledge
or other security interest, (ii) in other property having a fair market value on
the date of exercise equal to the Exercise Price and all applicable required
withholding taxes, (iii) if there is a public market for the shares of Common
Stock at such time, by means of a broker-assisted “cashless exercise” in
accordance with rules and procedures established by the Committee for this
purpose, pursuant to which the Company is delivered (including telephonically to
the extent permitted by the Committee) a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price and all applicable required withholding taxes, or (iv) by
means of a “net exercise” procedure effected by withholding the minimum number
of shares of Common Stock otherwise deliverable in respect of an Option that are
needed to pay for the Exercise Price and all applicable required withholding
taxes. Notwithstanding the foregoing, if any option is still outstanding on the
last day of the Option Period, the Fair Market Value exceeds the Exercise Price
and the Option may be exercised using the net exercise method described in
clause (iv) of the immediately preceding sentence, such Option shall be deemed
to have been exercised by the Participant on such last day of the Option Period
using the next exercise method. Any fractional


16



--------------------------------------------------------------------------------




shares of Common Stock resulting from any exercise of any Option shall be
settled in cash. The Committee may require each Participant to give the Company
prompt notice of any disposition of shares of Common Stock acquired by exercise
of an Incentive Stock Option, within two (2) years from the date of granting
such Option or one (1) year after the transfer of such shares of Common Stock to
such Participant.
(g)    Compliance with Laws. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner that the Committee
determines would violate any Applicable Law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of the securities exchange or inter-dealer quotation system on
which the Common Stock is listed or quoted, if any.
9.    Stock Appreciation Rights.
(a)    General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 9 and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.
(b)    Strike Price. Except as otherwise provided by the Committee in the case
of a Substitute Award, the strike price (“Strike Price”) per share of Common
Stock for each SAR shall not be less than 100% of the Fair Market Value of such
share (determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option. Any modification to the Strike Price of an outstanding SAR shall be
subject to the prohibition on repricing set forth in Section 4(b).
(c)    Vesting and Expiration.
(iv)    A SAR granted in connection with an Option shall become exercisable and
shall expire according to the same vesting schedule and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall vest and
become exercisable and shall expire in such manner and on such date or dates
determined by the Committee and shall expire after such period, not to exceed 10
years, as may be determined by the Committee (the “SAR Period”). Except to the
extent provided in Section 5(f), any SAR shall have at least a one (1) year
vesting schedule. If the SAR Period would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy (or
the Company-imposed “blackout period”) or otherwise prohibited by Applicable
Law, the SAR Period shall be automatically extended until the 30th day following
the expiration of such prohibition but only to the extent that such extension
would not violate Section 409A of the Code.
(v)    Notwithstanding anything to the contrary in the Plan, except as otherwise
provided in the applicable Award Agreement or any applicable employment,
consulting, change-in-control, severance, or other agreement between a
Participant and the Company or an Affiliate:


17



--------------------------------------------------------------------------------




(A)    Upon termination of employment or service of the Participant to whom the
SAR was granted by reason of such Participant’s death or Disability, all of the
SAR shall fully vest and remain exercisable for one (1) year (or such greater or
lesser period of time as the Committee may specify) following termination of
employment or service, but not later than the expiration of the SAR Period.
(B)    Upon a termination of employment or service of the Participant to whom
the SAR was granted for Cause, all of such Participant’s SARs shall expire at
the time of such termination, whether or not then vested.
(C)    Upon termination of employment or service of the Participant to whom the
SAR was granted for any reason other than due to death, Disability or for Cause,
the unvested portion of an SAR shall expire upon termination of employment, and
the vested portion of such SAR shall remain exercisable for 90 days (or such
greater or lesser period of time as the Committee may specify) following
termination of employment or service, but not later than the expiration of the
SAR Period.
(d)    Other Terms and Conditions. Except as specifically provided otherwise in
an Award Agreement, each SAR granted under the Plan shall be subject to the
following terms and conditions:
(v)    Each SAR or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.
(vi)    Except to the extent provided in accordance with the exercise of the
Committee’s authority pursuant to Section 14, no Dividend Equivalents shall be
payable in respect of any SAR.
(vii)    Subject to Section 17(a), a SAR shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by the Participant.
(e)    Method of Exercise. A SAR that has become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company or its
designee (including a third-party administrator), or telephonic instructions to
the extent provided by the Committee, in accordance with the terms of the
applicable Award Agreement, specifying the number of shares with respect to
which such SAR is to be exercised and the Date of Grant of such SAR.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an Option, the SAR Period), the Fair Market
Value exceeds the Strike Price, the Participant has not exercised the SAR or the
corresponding Option (if applicable), and neither the SAR nor the corresponding
Option (if applicable) has expired, such SAR shall be deemed to have been
exercised by the Participant on such last day and the Company shall make the
appropriate payment therefor.


18



--------------------------------------------------------------------------------




(f)    Settlement. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares with respect to which the
SAR is being exercised multiplied by the excess, if any, of the Fair Market
Value of one share of Common Stock on the exercise date over the Strike Price,
less an amount equal to all federal, state, local, and non–U.S. income and
employment taxes required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Any fractional shares of Common Stock
shall be settled in cash.
(g)    Substitution of SARs for Options. The Committee shall have the authority
in its sole discretion to substitute, without the consent of the affected
Participant or any holder or beneficiary of a SAR settled in shares of Common
Stock (or settled in shares or cash in the sole discretion of the Committee) for
an outstanding Option, provided that (i) the substitution shall not otherwise
result in a modification of the terms of any such Option, (ii) the number of
shares of Common Stock underlying the substituted SAR shall be the same as the
number of shares of Common Stock underlying such Option, and (iii) the Strike
Price of the substituted SAR shall be equal to the Exercise Price of such
Option; provided, however, that if, in the opinion of the Company’s independent
public auditors, the foregoing provision creates adverse accounting consequences
for the Company, such provision shall be considered null and void.
10.    Restricted Stock and Restricted Stock Units.
(a)    General. Each grant of Restricted Stock and Restricted Stock Units
granted under the Plan shall be evidenced by an Award Agreement. Each Restricted
Stock and Restricted Stock Unit grant shall be subject to the conditions set
forth in this Section 10 and to such other conditions not inconsistent with the
Plan as determined by the Committee and may be reflected in the applicable Award
Agreement. The Committee shall establish restrictions applicable to such
Restricted Stock and Restricted Stock Units, including the Restricted Period,
and the time or times at which Restricted Stock or Restricted Stock Units shall
be granted or become vested. These restrictions may lapse separately or in
combination at such times, pursuant to such circumstances, in such installments,
or otherwise, as the Committee determines at the time of the Date of Grant or
thereafter.
(b)    Forfeiture. Restricted Stock and Restricted Stock Units awarded to a
Participant shall be subject to forfeiture until the expiration of the
Restricted Period, and Restricted Stock shall be subject to the following
provisions in addition to such other terms and conditions as may be set forth in
the applicable Award Agreement: (i) if an escrow arrangement is used, the
Participant shall not be entitled to delivery of the stock certificate, and
(ii) the shares shall be subject to the restrictions on transferability set
forth in the Award Agreement. Unless otherwise provided by the Committee in an
Award Agreement or any applicable employment, consulting, change in control,
severance, or other agreement between a Participant and the Company or an
Affiliate, (A) upon termination of employment or service of the Participant
granted the applicable Award for any reason other than by reason of death or
Disability, the unvested portion of Restricted Stock and Restricted Stock Units
shall terminate and be forfeited and (B) upon termination of employment or
service of the Participant granted the applicable Award by reason of death or
Disability, the unvested portion of Restricted Stock and Restricted Stock Units
shall


19



--------------------------------------------------------------------------------




become fully vested and nonforfeitable as of the date of the Participant’s
termination of employment or service. In the event of any forfeiture of
Restricted Stock, the stock certificates shall be returned to the Company and
all rights of the Participant to such shares and as a shareholder shall
terminate without further action or obligation on the part of the Company. In
the event of any forfeiture of Restricted Stock Units, all rights of the
Participant to such Restricted Stock Units shall terminate without further
action or obligation on the part of the Company. Except to the extent provided
in Section 5(f), the Restricted Period for Restricted Stock and Restricted Stock
Units shall be at least one (1) year.
11.    Provisions Applicable to Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units.
(a)    Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock or Performance Shares, the Committee shall cause share(s) of
Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock or Performance Shares shall be held by the
Company or in escrow rather than delivered to the Participant pending vesting
and the release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (i) an escrow
agreement satisfactory to the Committee, if applicable, and (ii) the appropriate
stock power (endorsed in blank) with respect to the Restricted Stock or
Performance Shares, as applicable, covered by such agreement. If a Participant
shall fail to execute and deliver an agreement evidencing an Award of Restricted
Stock or Performance Shares and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void. Subject to the restrictions set forth in the Plan and
the applicable Award Agreement, the Participant shall generally have the rights
and privileges of a shareholder as to such Restricted Stock and Performance
Shares, including without limitation the right to vote such Restricted Stock and
Performance Shares (provided that, except as set forth in any applicable Award
Agreement, any dividends payable on such shares of Restricted Stock or
Performance Shares shall be held by the Company and delivered (without interest)
to the Participant within 15 days following the date on which such Restricted
Stock or Performance Shares, as applicable, vest, and the right to any such
accumulated dividends shall be forfeited upon the forfeiture of the Restricted
Stock or Performance Shares to which such dividends relate). The Committee shall
also be permitted to cause a stock certificate registered in the name of the
Participant to be issued. To the extent that shares of Restricted Stock or
Performance Shares are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a shareholder with respect
thereto shall terminate without further obligation on the part of the Company.
(b)    Dividend Equivalents. No shares shall be issued at the time an Award of
Restricted Stock Units or Performance Units is made, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit awarded to a Participant
may be credited with cash and stock dividends paid in respect of one share of
Common Stock (“Dividend Equivalents”). Subject to Section 17(b), at the
discretion of the Committee, Dividend Equivalents may be either currently paid
to the


20



--------------------------------------------------------------------------------




Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed to the Participant upon settlement of such Restricted Stock Unit or,
and if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividend Equivalents.
(c)    Delivery of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock or the achievement of Performance Goals applicable to any
Performance Shares and any other applicable vesting criteria established by the
Committee, the restrictions set forth in the applicable Award Agreement shall be
of no further force or effect with respect to such shares, except as set forth
in the applicable Award Agreement. If an escrow arrangement is used, upon such
expiration, the Company shall deliver to the Participant, or the Participant’s
beneficiary without charge a notice evidencing a book entry notation (or, if
applicable, the stock certificate) evidencing the shares (rounded down to the
nearest full share) of Restricted Stock or Performance Shares, as applicable,
that have not then been forfeited and with respect to which the Restricted
Period has expired or the Performance Goals achieved, as applicable. Dividends,
if any, that may have been withheld by the Committee and attributable to any
particular share of Restricted Stock or Performance Share shall be distributed
to the Participant in cash or, at the sole discretion of the Committee, in
shares of Common Stock having a Fair Market Value (on the date of distribution)
equal to the amount of such dividends, upon the release of restrictions on such
share and, if such share is forfeited, the Participant shall have no right to
such dividends.
(ii)    Unless otherwise provided by the Committee in an Award Agreement, upon
the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the achievement of Performance Goals applicable to any
Performance Units and the attainment of all other applicable vesting criteria
established by the Committee, the Company shall deliver to the Participant, or
the Participant’s beneficiary, without charge, one share of Common Stock (or
other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit or Performance Unit, as applicable, that has not then been
forfeited and with respect to which the Restricted Period has expired or the
Performance Goals achieved, as applicable, and all other such vesting criteria
are attained (“Released Unit”); provided, however, that the Committee may, in
its sole discretion, elect to (i) pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock in respect of such Released Units
or (ii) defer the delivery of Common Stock (or cash or part Common Stock and
part cash, as the case may be) beyond the vesting date if such extension would
not cause adverse tax consequences under Section 409A of the Code. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the underlying Common Stock
as of the date on which such Restricted Stock Units or Performance Units vested,
less an amount equal to all federal, state, local, and non–U.S. income and
employment taxes required to be withheld.


21



--------------------------------------------------------------------------------




(d)    Legends on Restricted Stock and Performance Shares. Each certificate
representing Restricted Stock or Performance Shares awarded under the Plan, if
any, shall bear a legend substantially in the form of the following in addition
to any other information the Company deems appropriate until the lapse of all
restrictions or the achievement of applicable Performance Goals respect to such
Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE TRONC, INC. 2014 OMNIBUS INCENTIVE PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF _____________, BETWEEN TRONC, INC.
AND __________________. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT
THE PRINCIPAL EXECUTIVE OFFICES OF TRONC, INC.
12.    Performance Awards.
(a)    Grants of Performance Awards. All Performance Awards granted under the
Plan (including Performance Shares, Performance Units and Cash Awards) shall be
evidenced by an Award Agreement. Each Performance Award so granted shall be
subject to the conditions set forth in this Section 12 and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement. Except to the extent provided in Section 5(f), the Performance
Cycle or combined Performance Cycle and vesting period under Performance Awards
shall be scheduled for at least one (1) year.
(b)    Issuance and Restrictions. The Committee shall have the authority to
determine the Participants who shall receive Performance Awards, the number of
Performance Shares, the number and value of Performance Units and the amount of
cash, as applicable, with respect to any such Performance Award for any
Performance Cycle, and the applicable Performance Goals. The Committee shall
determine the duration of each Performance Cycle (the duration of Performance
Cycles of different Performance Awards may differ from one another), and there
may be more than one Performance Cycle in existence at any one time.
(c)    Earned Performance Awards. Performance Awards shall become earned, in
whole or in part, based upon the attainment of specified Performance Goals or
the occurrence of any event or events, as the Committee shall determine, either
in an Award Agreement or thereafter on terms more favorable to the Participant
to the extent consistent with Section 162(m). In addition to the achievement of
the specified Performance Goals, the Committee may condition payment of
Performance Awards on such other conditions as the Committee shall specify in an
Award Agreement. The Committee may also provide in an Award Agreement for the
completion of a minimum period of service (in addition to the achievement of any
applicable Performance Goals) as a condition to the vesting of any Performance
Award.
(d)    Performance Goals. The Committee shall establish the Performance Goals
that must be satisfied in order for a Participant to receive an Award for a
Performance Cycle or for a Performance Award to be earned or vested. At the
discretion of the Committee, the Performance Goals may be based upon (alone or
in combination): (A) net or operating income (before or after


22



--------------------------------------------------------------------------------




taxes); (B) earnings before income taxes, interest, depreciation and/or
amortization (“EBITDA”); (C) net income before equity in earnings of
unconsolidated Affiliates, income taxes, loss on early debt extinguishment,
interest expense, other (expense) income, realized gain (loss) on investments,
stock-based compensation expense, related party management fees, reorganization
items, restructuring charges, transaction expenses and depreciation and
amortization expense and net income attributable to noncontrolling interests
(“Adjusted EBITDA”); (D) basic or diluted earnings per share or improvement in
basic or diluted earnings per share; (E) sales (including, but not limited to,
total sales, net sales and revenue growth); (F) net operating profit; (G)
financial return measures (including, but not limited to, return on assets,
capital, invested capital, equity, sales and revenue); (H) cash flow measures
(including, but not limited to, operating cash flow, free cash flow, cash flow
return on equity and cash flow return on investment); (I) productivity ratios
(including, but not limited to, measuring liquidity, profitability and
leverage); (J) share price (including, but not limited to, growth measures and
total shareholder return); (K) expense/cost management targets; (L) margins
(including, but not limited to, operating margin, net income margin, cash
margin, gross, net or operating profit margins, EBITDA margins and Adjusted
EBITDA margins); (M) operating efficiency; (N) market share or market
penetration; (O) customer targets (including, but not limited to, customer
growth and customer satisfaction); (P) working capital targets or improvements;
(Q) economic value added; (R) balance sheet metrics (including, but not limited
to, inventory, inventory turns, receivables turnover, net asset turnover, debt
reduction, retained earnings, year-end cash, cash conversion cycle and ratio of
debt to equity or to EBITDA); (S) workforce targets (including, but not limited
to, diversity goals, employee engagement or satisfaction, employee retention and
workplace health and safety goals); (T) implementation, completion or attainment
of measurable objectives with respect to research and development, key products
or key projects, lines of business, acquisitions and divestitures and strategic
plan development and/or implementation; (U) comparisons with various stock
market indices, peer companies or industry groups or classifications with regard
to one more of these criteria, or, for any period of time in which Section
162(m) is not applicable to the Company and the Plan, or at any time in the case
of (x) persons who are not “covered employees” under Section 162(m) of the Code
or (y) Awards (whether or not to “covered employees”) not intended to qualify as
performance-based compensation under Section 162(m) of the Code, such other
criteria as may be determined by the Committee.
Performance Goals may be established on a Company-wide basis or with respect to
one or more business units, divisions, Affiliates, or products and may be
expressed in absolute terms, or relative to (i) current internal targets or
budgets, (ii) the past performance of the Company (including the performance of
one or more Subsidiaries, divisions or operating units), (iii) the performance
of one or more similarly situated companies, (iv) the performance of an index
covering a peer group of companies or (v) other external measures of the
selected performance criteria. Any performance objective may measure performance
on an individual basis, as appropriate. The Committee may provide for a
threshold level of performance below which no Common Stock or compensation will
be granted or paid in respect of Performance Awards, and a maximum level of
performance above which no additional Common Stock or compensation will be
granted or paid in respect of Performance Awards, and it may provide for
differing amounts of Common Stock or compensation to be granted or paid in
respect of Performance Awards for different levels of performance. When
establishing Performance Goals for a Performance Cycle,


23



--------------------------------------------------------------------------------




the Committee may determine that any or all unusual or infrequently occurring
items as identified in the financial statements, and related notes thereto,
prepared in accordance with U.S. generally accepted accounting principles, or
management’s discussion and analysis in the annual report, including, but not
limited to, the charges or costs associated with restructurings of the Company,
discontinued operations, extraordinary items, capital gains and losses,
dividends, repurchase of shares, litigation, other unusual or infrequently
occurring items, and the cumulative effects of accounting changes shall be
excluded from the determination as to whether the Performance Goals have been
met. Except in the case of Awards to “covered employees” intended to be
performance-based compensation under Section 162(m) of the Code to the extent
that such adjustments would cause the Awards not to be performance-based
compensation under Section 162(m) of the Code, the Committee may also adjust the
Performance Goals for any Performance Cycle as it deems equitable in recognition
of unusual or non-recurring events affecting the Company, changes in applicable
tax laws or accounting principles, or such other factors as the Committee may
determine.
(e)    Special Rule for Performance Goals. If, at the time of grant, the
Committee intends a Performance Award to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, the Committee
must establish Performance Goals for the applicable Performance Cycle prior to
the 91st day of the Performance Cycle (or by such other date as may be required
under Section 162(m) of the Code) but not later than the date on which 25% of
the Performance Cycle has elapsed.
(f)    Negative Discretion. Notwithstanding anything in this Section 12 to the
contrary, the Committee shall have the right, in its absolute discretion, (i) to
reduce or eliminate the amount otherwise payable to any Participant under
Section 12(h) based on individual performance or any other factors that the
Committee, in its discretion, shall deem appropriate and (ii) to establish rules
or procedures that have the effect of limiting the amount payable to each
Participant to an amount that is less than the maximum amount otherwise
authorized under the Award or under the Plan.
(g)    Affirmative Discretion. Notwithstanding any other provision in the Plan
to the contrary, but subject to the maximum number of shares of Common Stock
available for issuance under Section 5 of the Plan, the Committee shall have the
right, in its discretion, to grant an Award in cash, Common Stock or other
Awards, or in any combination thereof, to any Participant (except for Awards
intended to qualify as performance-based compensation under Section 162(m) of
the Code, to the extent Section 162(m) of the Code is applicable to the Company
and the Plan) in a greater amount than would apply under the applicable
Performance Goals, based on individual performance or any other criteria that
the Committee deems appropriate. Notwithstanding any provision of the Plan to
the contrary, in no event shall the Committee have, or exercise, discretion with
respect to a Performance Award intended to qualify as performance-based
compensation under Section 162(m) of the Code if such discretion or the exercise
thereof would cause such qualification not to be available.
(h)    Certification of Attainment of Performance Goals. As soon as practicable
after the end of a Performance Cycle and prior to any payment or vesting in
respect of such


24



--------------------------------------------------------------------------------




Performance Cycle, the Committee shall certify in writing the number and value
of Performance Awards that have been earned or vested on the basis of
performance in relation to the established Performance Goals.
(i)    Payment of Awards. Payment or delivery of Common Stock with respect to
earned Performance Awards shall be made to the Participant or, if the
Participant has died, to the Participant’s beneficiary, as soon as practicable
after the expiration of the Performance Cycle and the Committee’s certification
under Section 12(h) and (unless an applicable Award Agreement shall set forth
one or more other dates) in any event no later than the earlier of (i) 90 days
after the end of the fiscal year in which the Performance Cycle has ended and
(ii) 90 days after the expiration of the Performance Cycle. The Committee shall
determine and set forth in the applicable Award Agreement whether earned
Performance Shares and the value of earned Performance Units are to be
distributed in the form of cash, shares of Common Stock or in a combination
thereof, with the value or number of shares of Common Stock payable to be
determined based on the Fair Market Value of the Common Stock on the date of the
Committee’s certification under Section 12(h) or such other date specified in
the Award Agreement. The Committee may, in an Award Agreement with respect to
the award or delivery of Common Stock, condition the vesting of such Common
Stock on the performance of additional service.
(j)    Termination of Employment or Service. Unless otherwise provided by the
Committee in an Award Agreement or any applicable employment, consulting, change
in control, severance, or other agreement between a Participant and the Company
or an Affiliate, (i) upon termination of employment or service of the
Participant granted a Performance Award for any reason (other than death or
Disability), the unvested Performance Awards shall immediately terminate and be
forfeited, and (ii) upon termination of employment or service of the Participant
by reason of death or Disability, (A) unvested or otherwise unpaid outstanding
Performance Awards with a Performance Cycle in progress as of the date of the
Participant’s termination of employment or service shall be deemed to be earned
and become vested and/or paid out on the basis of actual achievement of the
Performance Goals for such Performance Cycle, prorated for the portion of the
Performance Cycle coming before the Participant’s termination of employment, and
the remaining portion of such Performance Awards shall immediately terminate and
be forfeited, and (B) unvested Cash Awards shall terminate and be forfeited.
(k)    Newly Eligible Participants. Notwithstanding anything in this Section 12
to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive Performance Awards after the
commencement of a Performance Cycle.
(l)    Adjustment of Calculation of Performance Goals. In the event that, during
any Performance Cycle, any recapitalization, reorganization, merger,
acquisition, divestiture, consolidation, spin-off, combination, sale of assets
or other similar corporate transaction or event, or any other extraordinary
event or circumstance occurs which has the effect, as determined by the
Committee, in its sole and absolute discretion, of distorting the applicable
performance criteria involving the Company, including, without limitation,
changes in accounting standards, the Committee may adjust or modify, as
determined by the Committee, in


25



--------------------------------------------------------------------------------




its sole and absolute discretion, the calculation of the Performance Goals, to
the extent necessary to prevent reduction or enlargement of the Participants’
Awards under the Plan for such Performance Cycle attributable to such
transaction, circumstance or event. All determinations that the Committee makes
pursuant to this Section 12(l) shall be conclusive and binding on all persons
for all purposes.
13.    Other Stock-Based Awards. The Committee may issue to Eligible Persons
other types of equity-based or equity-related Awards (the “Other Stock-Based
Awards”) not otherwise described by the terms of the Plan in such amounts and
subject to such terms or conditions as the Committee shall determine. Except to
the extent provided in Section 5(f), Other Stock-Based Awards shall have a
vesting schedule of at least one (1) year. All Other Stock-Based Awards shall be
evidenced by an Award Agreement. Each Other Stock-Based Award so granted shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement. Such Other Stock-Based Awards may entail the
transfer of actual shares of Common Stock, or payment in cash or otherwise of
amounts based on the value of shares of Common Stock and may include, but not be
limited to, Awards designed to comply with or take advantage of the Applicable
Laws of jurisdictions other than the United States. Unless otherwise provided by
the Committee in an Award Agreement or any applicable employment, consulting,
change in control, severance, or other agreement between a Participant and the
Company or an Affiliate, upon termination of employment or service of the
Participant granted the applicable Other Stock-Based Award for any reason, the
unvested or otherwise unpaid outstanding Other Stock-Based Award shall be deemed
to be unearned and shall lapse and be forfeited as of the date of termination of
employment or service.
14.    Changes in Capital Structure and Similar Events. In the event of (A) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, spin-off, combination, repurchase or
exchange of shares of Common Stock or other securities of the Company, issuance
of warrants or other rights to acquire shares of Common Stock or other
securities of the Company, or other similar corporate transaction or event
(including, without limitation, a Change in Control subject to the requirements
of Section 15) that affects the shares of Common Stock, or (B) unusual or
nonrecurring events (including, without limitation, a Change in Control subject
to the requirements of Section 15) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or changes in applicable
rules, rulings, regulations, or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles, or
law, such that in any case an adjustment is determined by the Committee in its
sole discretion to be necessary or appropriate, then the Committee shall make
any such adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:
(i)    adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan)


26



--------------------------------------------------------------------------------




and (B) the terms of any outstanding Award, including, without limitation,
(i) the number of shares of Common Stock or other securities of the Company (or
number and kind of other securities or other property) subject to outstanding
Awards or to which outstanding Awards relate, (ii) the Exercise Price or Strike
Price with respect to any Award, and (iii) any applicable performance measures;
(ii)    providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating (subject under all circumstances to the
requirements of Section 15 in the event of a Change in Control) the delivery,
vesting, or exercisability of, lapse of restrictions, or other conditions on, or
providing for the termination of, Awards or providing for a period of time
(which shall not be required to be more than 10 days) for Participants to
exercise outstanding Awards prior to the occurrence of such event (and any such
Award not so exercised shall terminate upon the occurrence of such event); and
(iii)    subject under all circumstances to the requirements of Section 15 in
the event of a Change in Control, canceling any one or more outstanding Awards
(or awards of an acquiring company) and causing to be paid to the holders
thereof the value of such Awards, if any, as determined by the Committee (which
if applicable may be based upon the price per share of Common Stock received or
to be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price, respectively, of such
Option or SAR (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value of a share of Common Stock subject thereto may be canceled and
terminated without any payment or consideration therefor). Notwithstanding the
discretion given to the Committee in this paragraph (iii), the Committee shall
upon a Change in Control, subject to Section 17(u)(iii), be required to take the
actions described in this paragraph with respect to each Award that is subject
to Section 409A of the Code on the Date of Grant of such Award.
Payments to holders pursuant to paragraph (iii) above shall be made in cash or,
in the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or a
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price). In addition, in connection with any such transaction, prior to any
payment or adjustment contemplated under this Section 14, the Committee may
require a Participant to (A) represent and warrant as to the unencumbered title
to the Participant’s Awards, (B) bear such Participant’s pro-rata share of any
post-closing indemnity obligations, and be subject to the same post-closing
purchase price adjustments, escrow terms, offset rights, holdback terms, and
similar conditions as the other holders of Common Stock, and (C) deliver
customary transfer documentation as reasonably determined by the Committee. Any
adjustment of an Award pursuant to this Section 14 shall be effected in
compliance with Section 409A of the Code to the extent applicable.


27



--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor pronouncement thereto, “ASC 718”)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring. The Company shall give each
Participant notice (including by placement on the Company’s website) of an
adjustment hereunder, and upon notice, such adjustment shall be conclusive and
binding for all purposes.
15.    Effect of Change in Control. In the event of a Change in Control,
(a)    no cancellation, acceleration of exercisability or vesting, lapse of any
Restricted Period or settlement or other payment shall occur with respect to any
Award if the Committee reasonably determines in good faith, prior to the
occurrence of a Change in Control, that the outstanding Awards shall be honored,
assumed or new rights substituted therefor following the Change in Control (such
honored, assumed or substituted award, an “Alternative Award”), provided that
any Alternative Award must:
(i)    provide the Participant rights and entitlements substantially equivalent
to or better than the rights, terms and conditions applicable under such Award,
including, but not limited to, an identical or better schedule as to vesting
and/or exercisability, and for Alternative Awards that are stock options,
identical or better methods of payment of the exercise price thereof; and
(ii)    have terms and conditions which provide that, in the event that the
Participant’s employment or service is terminated without Cause within the 12
months following the occurrence of a Change in Control,
(A)    the outstanding Alternative Awards held by such terminated Participant,
whether vested or unvested, shall immediately vest in full and become
exercisable, any vesting restrictions on such Alternative Awards shall lapse;
and
(B)    such Participant shall be provided with either cash or marketable stock
equal to the Fair Market Value of the stock subject to the Alternative Awards on
the date of termination (and, in the case of Alternative Awards that are stock
options or stock appreciation rights, in excess of the exercise price or base
price that the Participant would be required to pay in respect of such
Alternative Award).
(b)    subject to Section 15(c) and Section 17(u), if the Committee reasonably
determines in good faith, prior to the occurrence of a Change in Control, that
no Alternative Awards will be provided:
(i)    all unvested Awards (other than Performance Awards) shall vest and the
Restricted Period on all such outstanding Awards shall lapse;


28



--------------------------------------------------------------------------------




(ii)    each outstanding Option and SAR shall vest and be canceled in exchange
for a cash payment equal to (x) the excess, if any, of the Change in Control
Price over the exercise price of such Option or SAR, multiplied by (y) the
aggregate number of shares of Common Stock covered by such Award;
(iii)    each outstanding Performance Award with a Performance Cycle in progress
at the time of the Change in Control shall be deemed to be earned and become
vested and paid out in an amount equal to the product of (x) such Participant’s
target award opportunity with respect to such Award for the Performance Cycle in
question and (y) the percentage of Performance Goals achieved as of the date of
the Change in Control (which Performance Goals shall be pro-rated, if necessary
or appropriate, to reflect the portion of the Performance Cycle that has been
completed), and all other Performance Awards shall terminate and be forfeited
upon consummation of the Change in Control;
(iv)    shares of Common Stock underlying all Restricted Stock, Restricted Stock
Units, Performance Shares and Performance Units, and Other Stock-Based Awards
that are vested (as provided in this Section 15 or otherwise) shall be issued or
released to the Participant holding such Award, except to the extent that the
Committee has determined, in accordance with authority granted to it by the Plan
or the applicable Award Agreement to settle such Award in cash in lieu of
shares; and
(v)    Cash Awards that are vested but unpaid (as provided in this Section 15 or
otherwise) shall be paid in cash.
(c)    Section 409A. Notwithstanding anything in Section 15, if any Award is
subject to Section 409A of the Code and an Alternative Award would be deemed a
non-compliant modification of such Award under Section 409A, then no Alternative
Award shall be provided and such Award shall instead be treated as provided in
Section 15(a)(ii) or in the Award Agreement (or in such other manner determined
by the Committee that is a compliant modification under Section 409A).
16.    Amendments and Termination of Plan or Award Agreements.
(a)    Amendment and Termination of Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation, or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules and regulations of the
securities exchange or inter-dealer quotation system on which the Common Stock
is listed or quoted, if any, or for changes in U.S. generally accepted
accounting principles to new accounting standards); provided, further, that any
such amendment, alteration, suspension, discontinuance, or termination that
would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder, or
beneficiary. Notwithstanding the foregoing, no amendment shall be made to the
last paragraph of Section 4(b) without stockholder approval.


29



--------------------------------------------------------------------------------




(b)    Amendment of Award Agreements. The Committee may, to the extent not
inconsistent with the terms of any applicable Award Agreement, Section 15 of the
Plan or the minimum one (1) year vesting, Restricted Period or Performance Cycle
requirements set forth in Section 8(d), 9(c), 10(b), 12(a) or 13 of the Plan,
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel, or terminate any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s termination of employment or service with the Company); provided
that any such waiver, amendment, alteration, suspension, discontinuance,
cancelation, or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the written consent of the affected
Participant.
17.    General.
(a)    Nontransferability of Awards.
(i)    Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or if permissible under Applicable Law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer,
or encumbrance shall be void and unenforceable against the Company or an
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.
(ii)    Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards to be transferred by a Participant, without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award Agreement to preserve the purposes of the Plan, to (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form of
registration statements promulgated by the Securities and Exchange Commission
(collectively, the “Immediate Family Members”), (B) a trust solely for the
benefit of the Participant and the Participant’s Immediate Family Members, or
(C) a partnership or limited liability company whose only partners or
shareholders are the Participant and the Participant’s Immediate Family Members
(each transferee described in any of clauses (A), (B) and (C) above is
hereinafter referred to as a “Permitted Transferee”), in each case provided that
the Participant gives the Committee advance written notice describing the terms
and conditions of the proposed transfer and the Committee notifies the
Participant in writing that such a transfer would comply with the requirements
of the Plan.
(iii)    The terms of any Award transferred in accordance with the immediately
preceding paragraph shall apply to the Permitted Transferee, and any reference
in the Plan, or in any applicable Award Agreement, to a Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of descent and distribution, (B) Permitted Transferees shall not be
entitled to exercise any transferred Option unless there shall be in effect a
registration statement


30



--------------------------------------------------------------------------------




on an appropriate form covering the shares of Common Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate, (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise, and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Permitted Transferee, including, without limitation,
that an Option shall be exercisable by the Permitted Transferee only to the
extent, and for the periods, specified in the Plan and the applicable Award
Agreement.
(b)    Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, grant dividends or Dividend Equivalents to a Participant in tandem
with other Awards, in addition to other Awards, or freestanding and unrelated to
other Awards. Dividends and Dividend Equivalents shall be payable in cash,
shares of Common Stock, other securities, other Awards, or other property, on a
current or deferred basis, on such terms and conditions as may be determined by
the Committee in its sole discretion, including without limitation, payment
directly to the Participant, withholding of such amounts by the Company subject
to vesting of the Award, or reinvestment in additional shares of Common Stock,
Restricted Stock, or other Awards; provided that no dividends or Dividend
Equivalents shall be payable in respect of outstanding (i) Options or SARs or
(ii) unearned Awards subject to performance conditions (other than or in
addition to the passage of time), although dividends and Dividend Equivalents
may be accumulated in respect of unearned Awards and paid as soon as
administratively practicable, but no more than 30 days after such Awards are
earned and become distributable).
(c)    Tax Withholding.
(i)    A Participant shall be required to pay to the Company or any Affiliate,
and the Company and each Affiliate shall have the right (but not the obligation)
and is hereby authorized to withhold, from any cash, shares of Common Stock,
other securities, or other property deliverable under any Award or from any
compensation or other amounts owing to a Participant, the amount (in cash,
Common Stock, other securities, or other property) of all required withholding
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Committee or the Company to satisfy all obligations for the
payment of such withholding and taxes.
(ii)    Without limiting the generality of paragraph (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability (but no more than the minimum required
statutory liability withholding liability, if required to avoid adverse
accounting treatment of the Award as a liability award under ASC 718) by (A)
payment in cash, (B) the delivery of shares of Common Stock (which are not
subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability, or (C) having
the Company withhold from the number of shares of Common Stock otherwise
issuable or deliverable pursuant to the exercise or


31



--------------------------------------------------------------------------------




settlement of the Award a number of shares with a Fair Market Value equal to
such withholding liability.
(d)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate, or other person, shall have any claim
or right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
among Participants or any group of Participants and may be made selectively
among Participants, whether or not such Participants are similarly situated.
Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
an Affiliate, nor shall the Plan be construed as giving any Participant any
rights to continued service on the Board. The Company or any of its Affiliates
may at any time dismiss a Participant from employment or discontinue any
consulting or other service relationship, free from any liability or any claim
under the Plan, unless otherwise expressly provided in the Plan or any Award
Agreement. By accepting an Award under the Plan, a Participant shall thereby be
deemed to have waived any claim to continued exercise or vesting of an Award or
to damages or severance entitlement related to non-continuation of the Award
beyond the period provided under the Plan or any Award Agreement,
notwithstanding any provision to the contrary in any written employment contract
or other agreement between the Company and its Affiliates and the Participant,
whether any such agreement is executed before, on, or after the Date of Grant.
(e)    Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third


32



--------------------------------------------------------------------------------




party with whom the Company or the Participant may elect to deposit any shares
of Common Stock. The Data related to a Participant will be held only as long as
is necessary to implement, administer, and manage the Plan and Awards and the
Participant’s participation in the Plan. A Participant may, at any time, view
the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting the Participant’s local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.
(f)    Non–U.S. Participants. Without limiting the generality of Section 4(d),
with respect to Participants who reside or work outside of the United States of
America, the Committee may in its sole discretion amend the terms of the Plan or
Sub-Plans or appendices thereto, or outstanding Awards, with respect to such
Participants in order to conform such terms to the requirements of local law or
to obtain more favorable tax or other treatment for a Participant, the Company,
or its Affiliates.
(g)    Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon such Participant’s death. A Participant may,
from time to time and subject to Applicable Law, revoke or change the
Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be the
Participant’s spouse (or domestic partner if such status is recognized by the
Company according to the procedures established by the Company and in such
jurisdiction), or if the Participant is otherwise unmarried at the time of
death, the Participant’s estate. After receipt of Options in accordance with
this paragraph, beneficiaries will be able to exercise such Options only in
accordance with Section 8(f).
(h)    Termination of Employment or Service. Except as otherwise provided in an
Award Agreement or any employment, consulting, change in control, severance, or
other agreement between a Participant and the Company or an Affiliate, unless
determined otherwise by the Committee, (i) neither a temporary absence from
employment or service due to illness, vacation, or leave of absence (including,
without limitation, a call to active duty for military service through a Reserve
or National Guard unit) nor a transfer from employment or service with the
Company to employment or service with an Affiliate (or vice-versa) shall be
considered a termination of employment or service with the Company or an
Affiliate, and (ii) if a Participant’s employment with the Company and its
Affiliates terminates, but such Participant


33



--------------------------------------------------------------------------------




continues to provide services to the Company or its Affiliates in a non-employee
capacity (including as a member of the Board who is not an employee of the
Company or any Affiliate) (or vice versa), such change in status shall not be
considered a termination of employment or service with the Company or an
Affiliate for purposes of the Plan. Unless otherwise determined by the
Committee, in the event that any Participant’s employer ceases to be an
Affiliate of the Company (by reason of sale, divestiture, spin-off, or other
similar transaction), each Participant who is employed by or provides services
to such employer shall be deemed to have suffered a termination hereunder as of
the date of the consummation of such transaction, unless the Participant’s
employment or service is transferred to the Company or another entity that would
constitute an Affiliate immediately following such transaction.
(i)    No Rights as a Shareholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no person shall be entitled to the privileges
of ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.
(j)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all Applicable Laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Common Stock to
be offered or sold under the Plan. The Committee shall have the authority to
provide that all shares of Common Stock or other securities of the Company or
any Affiliate delivered under the Plan shall be subject to such stop-transfer
orders and other restrictions as the Committee may deem advisable under the
Plan, the applicable Award Agreement, federal securities laws, or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any securities exchange or inter-dealer quotation system upon which such shares
or other securities of the Company are then listed or quoted, and any other
applicable federal, state, local, or non–U.S. laws, rules, regulations, and
other requirements, and without limiting the generality of Section 10, the
Committee may cause a legend or legends to be put on any such certificates of
Common Stock or other securities of the Company or any Affiliate delivered under
the Plan to make appropriate reference to such restrictions or may cause such
Common Stock or other securities of the Company or any Affiliate delivered under
the Plan in book-entry form to be held subject to the Company’s instructions or
subject to appropriate stop-transfer orders. Notwithstanding any provision in
the Plan to the contrary, the Committee reserves the right to add any additional
terms or provisions to any Award granted under the Plan that it in its sole
discretion deems


34



--------------------------------------------------------------------------------




necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion that legal or contractual restrictions or
blockage or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company, or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable, or inadvisable. If the Committee determines to cancel
all or any portion of an Award in accordance with the foregoing, the Company
shall, to the extent permitted by Section 409A of the Code, pay to the
Participant an amount equal to the excess of (A) the aggregate Fair Market Value
of the shares of Common Stock subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of shares of Common Stock (in
the case of any other Award). Such amount shall be delivered to the Participant
as soon as practicable following the cancelation of such Award or portion
thereof, or at the time(s) otherwise permitted by Section 409A of the Code.
(k)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(l)    Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for the person’s affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or the person’s estate (unless a prior
claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to such person’s spouse, child, or
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.
(m)    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under this Plan, and
such arrangements may be either applicable generally or only in specific cases.


35



--------------------------------------------------------------------------------




(n)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and a
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records,
or other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company, except that,
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other employees
under general law.
(o)    Reliance on Reports. Each member of the Committee and each member of the
Board (and each member’s designees) shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself.
(p)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance, or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
(q)    Purchase for Investment. Each person exercising an Option under the Plan
or acquiring shares under the Plan may be required by the Committee to give a
representation in writing that such person is acquiring such shares for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof, and make such other representations,
warranties or covenants that the Committee determines to be necessary or
appropriate to assure that the grant, terms and/or payment of any Award complies
with Applicable Law. Upon such a request by the Committee, delivery of such
representation prior to the delivery of any such shares shall be a condition
precedent to the right of the Participant or such other person to purchase any
shares. The Company will endorse any necessary legend referring to the foregoing
restriction upon the certificate or certificates representing any shares issued
or transferred to the Participant upon the exercise of any Option granted under
the Plan.
(r)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to contracts made and
performed wholly within the State of New York, without giving effect to the
conflict of laws provisions thereof.
(s)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the Applicable Law,
or if it cannot be construed or deemed amended without, in the determination of
the Committee, materially altering the intent of the Plan or the Award, such


36



--------------------------------------------------------------------------------




provision shall be construed or deemed stricken as to such jurisdiction, person,
entity, or Award, and the remainder of the Plan and any such Award shall remain
in full force and effect.
(t)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation, or other reorganization of the
Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.
(u)    409A of the Code.
(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of this Plan comply with Section 409A of the Code, and all
provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A of the Code. Each Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or in respect of
such Participant in connection with this Plan or any other plan maintained by
the Company (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any Affiliate shall have any obligation to indemnify
or otherwise hold such Participant (or any beneficiary) harmless from any or all
of such taxes or penalties. With respect to any Award that is considered
“deferred compensation” subject to Section 409A of the Code and that provides
for payment upon a termination of employment, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as separate payments.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries in respect of any Award that is considered
“deferred compensation” subject to Section 409A of the Code and that provides
for payment upon a termination of employment shall be made to such Participant
in connection with a termination of employment prior to the date that is six (6)
months after the date of such Participant’s “separation from service” (as
defined in Section 409A of the Code) or, if earlier, the Participant’s date of
death. Following any applicable delay, all such delayed payments or deliveries
will be paid or delivered (without interest) in a single lump sum on the
earliest date permitted under Section 409A of the Code that is also a business
day.
(iii)    Unless otherwise provided by the Committee, in the event that the
timing of payments in respect of any Award that is considered “deferred
compensation” subject to Section 409A of the Code would be paid or accelerated
upon the occurrence of (A) a Change in Control, no such payment or acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code or (B) a Disability, no
such acceleration shall be permitted unless the Disability also satisfies the
definition of “disability” pursuant to Section 409A of the Code.


37



--------------------------------------------------------------------------------




(v)    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award Agreement may provide that the Committee may, in its sole
discretion, cancel such Award if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation, non-disparagement, or non-disclosure covenant or agreement or
has otherwise engaged in or engages in activity that is in conflict with or
adverse to the interest of the Company or any Affiliate, including fraud or
conduct contributing to any financial restatements or irregularities, as
determined by the Committee in its sole discretion. The Committee may also
provide in an Award Agreement that if the Participant has otherwise engaged in
or engages in any activity referred to in the preceding sentence (including any
activity constituting Cause hereunder), the Participant shall forfeit any
compensation, gain, or other value realized thereafter on the vesting, exercise,
or settlement of such Award, the sale or other transfer of such Award, or the
sale of shares of Common Stock acquired in respect of such Award, and shall
promptly repay such amounts to the Company. The Committee may also provide in an
Award Agreement that if the Participant receives any amount in excess of what
the Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations, or other administrative error), all as determined by the Committee
in its sole discretion, then the Participant shall be required to promptly repay
any such excess amount to the Company. To the extent required by Applicable Law
(including without limitation Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act) or
the rules and regulations of the securities exchange or inter-dealer quotation
system on which the Common Stock is listed or quoted, if any, or if so required
pursuant to a written policy adopted by the Company, Awards shall be subject
(including on a retroactive basis) to clawback, forfeiture, or similar
requirements (and such requirements shall be deemed incorporated by reference
into all outstanding Award Agreements).
(w)    Deferral of Awards. The Committee may establish procedures pursuant to
which the payment of any Award may be deferred.
(x)    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.
(y)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings shall control.


38

